Title: From George Washington to Benjamin Lincoln, 20 April 1786
From: Washington, George
To: Lincoln, Benjamin



Dear Sir,
Mount Vernon Aprl 20th 1786

As Doctr Gordons departure for England is an event that was to have taken place about this time & may have happened I take the liberty, in that case, of requesting the favor of you to do what shall appear right with the inclosed Subscription Paper & Bill.

I will make no apology for the trouble this request may give you as I persuade myself your inclination to serve the Doctr will keep pace with mine, and neither can have any other motive in the business than to serve & oblige him. With every sentiment of esteem & regard, I am—Dear Sir Yr most Obedt & Affecte Sert

Go: Washington

